Citation Nr: 1539268	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for scars, residual status post vasectomy.

(The issue of entitlement to a waiver of recovery of an overpayment of compensation in the amount of $1,890.00 is the subject of a separate decision).  


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1982 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that, in pertinent part, granted service connection for scars, residuals status post vasectomy with bilateral varicocele, rated 10 percent disabling, effective July 1, 2005.  In November 2007 and March 2009, the Veteran testified at a Decision Review Officer (DRO) hearings; transcripts are of record.  In December 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The case was remanded by the Board for additional development in May 2013 and May 2014.  In a June 2015 letter, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received in June 2015, he elected to waive his right to another hearing and requested that the Board consider his case on the evidence of record.  It has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 remand, the Board found the issues of entitlement to an increased rating for the Veteran's service-connected residuals of a vasectomy with bilateral varicocele and service connection for erectile dysfunction were inextricably intertwined with the issue on appeal and requested the RO to adjudicate them.  In adjudicating the increased rating for residuals of the vasectomy, the Board requested the RO to "specifically determine whether this already-service connected disability is intended to encompass the post-vasectomy pain syndrome claim raised by the Veteran."  A May 2014 rating decision, in pertinent part, granted service connection for erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ, and denied a rating in excess of 20 percent for residuals status post vasectomy with bilateral varicocele, but did not address the post-vasectomy pain syndrome claim.  It appears the RO began to develop the issue and requested a nexus opinion from a VA examiner, but has not determined whether his service-connected residuals with bilateral varicocele encompasses the post-vasectomy pain syndrome.  Thus, while the Board regrets the additional delay, final adjudication of the issue of entitlement to an initial rating in excess of 10 percent for scars, residual status post vasectomy, must be deferred for the intertwined issues to be fully adjudicated as previously requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a rating in excess of 20 percent for the service-connected residuals of a vasectomy with bilateral varicocele, to include on an extraschedular basis if appropriate.  Specifically determine whether this already service-connected disability is intended to encompass the post-vasectomy pain syndrome claim raised by the Veteran.  If not, develop and adjudicate a claim of service connection for post-vasectomy pain syndrome.  

2. Then, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for scars, residual status post vasectomy.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond. Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




